EXHIBIT 10.1 THIRD AMENDMENT TO LEASE Hemagen Diagnostics, Inc., a Delaware corporation (hereinafter referred to as “Tenant”), entered into a lease with the then-owner of the building and surrounding property located at 9033 Red Branch Road in Columbia, Maryland (the “Property”) for a space containing approximately 27,975 square feet of gross floor area and 27,400 square feet of rentable area (the “Premises”).Thereafter, on or about December 30, 1997, the then-owner of the Property, E. Fulton Brylawski, conveyed his interest in the Property to 9033 Red Branch Road, LLC, a Maryland limited liability company (hereinafter referred to as “Landlord”).The Landlord and Tenant have amended the original lease twice.The First Amendment extended the term until June 30, 2002.The Second Amendment was executed by Landlord on June 15, 2000, and extended the lease term until June 30, 2007 (the original lease as well as any Amendments thereto including the Third Amendment, as defined below, are herein collectively referred to as the “Lease”).Now, in consideration of the mutual promises and other consideration already received, receipt of which is acknowledged by each party to this amendment (hereafter the “Third Amendment”), Landlord and Tenant hereby agree as follows: 1.Paragraph 2 of the Lease shall be modified such that the lease term is extended for an additional five (5) years, commencing on July 1, 2007, and expiring on June 30, 2012 (the “Primary Term”). 2.Effective the later of (a) September 30, 2007 or (b) upon such date that Tenant notifies Landlord with 30 days advance notice, that it has vacated the space located in the front section of Bay B, the Landlord agrees to accept the return of an estimated Seven Thousand Two Hundred and Ninety (7,290) square feet, which is the front section of Bay B less the pro-rata share of the electrical room and corridor (the “Returned Space”) as shown on Exhibit 1 to this Third Amendment.Tenant warrants to Landlord that it has no equipment or fixtures in the dock area or any area behind or in front of the Returned Space.The exterior air handler shall only be permitted to be behind the New Space (hereinafter defined).Tenant acknowledges that any new tenant occupying the Returned Space has the right to utilize the corridor as a primary or secondary entrance providing that Tenant retains access to the Electrical Room.The Premises, which is currently defined in the Lease as Bays C, D, and the front part of Bay B, shall be reduced to approximately 20,110 square feet including the Tenant’s allocable share of the electrical room and hallway to the electrical room that is located within Bay B (the “New Space”).The New Space shall be Bay C and D only and the Tenant’s proportionate share of the Property shall be reduced to Thirty Three point Five Two Percent (33.52)% (20,110/60,000) if Tenant reduces the size of the Premises to the New Space.Commencing with the execution of this Agreement, Landlord shall have the right to show the Returned Space at any time during normal business hours. (a)Tenant shall be responsible for all costs and expenses in relocating its operations from the Returned Space and for retro fitting and reconfiguring the interior of the New Space.All work performed by Tenant and its contractors shall meet all applicable building codes and other governmental requirements and shall be performed by licensed and properly insured personnel and contractors.Landlord to be named as 1 additional insured and provided certificates of insurance from contractors working on Tenant’s behalf in the New Space and Returned Space. (b)Landlord shall be responsible for removing any and all electrical connections and electrical circuits that serve the New Space from the existing meter located in the electrical room in Bay B that serves both the New Space and the Returned Space to a separate meter to be furnished and installed by Landlord to solely serve the New Space (collectively, the “Meter Work”).The first $5,000 of expense incurred by the Landlord in regard to the Meter Work shall be paid for by the Tenant by deducting said amount from the Allowance as defined in paragraph 2(c) below.The next $5,000 of expense incurred by the Landlord in regard to the Meter Work shall be split equally between the Landlord and the Tenant and any expense in excess of $10,000 shall be paid for solely by the Landlord.The Landlord shall pass through its actual out of pocket costs incurred in regard to the Meter Work as described above, without any additional overhead or markup but only to the extent that the total cost to Tenant shall not exceed $10,000 including the initial $5,000 as described above. All damage i.e., drywall, floor and otherwise, caused by removal of Tenant’s lab equipment or any other equipment or property from the Returned Space will be repaired by Tenant (and any expense of Tenant shall be deducted from the Allowance) and/or replaced if necessary in a workmanlike manner. Tenant will remove the personnel door currently separating the Returned Space from the New Space and block up any such opening with 8” cinder block.Tenant and Landlord have agreed to share equally in the cost of the installation of the 8” cinder block blocking up the opening created from the removal of the personnel door the space.Returned Space shall be tendered to Landlord vacant of tenant equipment and property and shall be broom clean. (c)Landlord agrees to provide herewith a Tenant Improvement Allowance of $154,400 ($200,000 less 2ec of $45,100 (as described in section 10 of this agreement) and Legal Invoice Settlement of $500) (the “Allowance”) to be used for the purpose of making “Eligible Repairs” to the New Space.“Eligible Repairs” shall include any third party non-affiliated costs of new interior construction, retro fitting and improving existing improvements in and for the New Space.Eligible Costs also include any Landlord pre-approved third party non-affiliated cost of commercially reasonable architectural, commercially reasonable engineering design fees and permit costs in and for the New Space.In any event Landlord approval shall not be unreasonably withheld, and shall be made within 10 calendar days after verified receipt by the Landlord of complete documents.If Landlord does not respond within the 10 calendar days, then approval shall be deemed to have occurred.The cost of purchasing or leasing office furniture, computer equipment, fixtures or other personal property and equipment are not Eligible Repairs (d)The Landlord agrees to pay invoices from Tenant submitted with appropriate invoices from third party non-affiliated contractors for completed work approved and presented by Tenant by the 1st and 15th for Eligible Repairs with lien 2 releases, bi-weekly estimated to be on the 15th and 30th days of each month.Tenant agrees to promptly pay all contractors for amounts in excess of the Allowance and to take any and all actions necessary to prevent any liens related to Tenant’s work from attaching to the Premises.Tenant shall not be permitted to add the cost of any of Tenants overhead or markup to any invoices.In the event the Tenant utilizes a third party unaffiliated general contractor, the reasonable market cost of overhead or markup to the invoice will be permitted. (e)Upon the expiration or earlier termination of this Third Lease Amendment, Tenant shall return the Premises to Landlord broom clean and in substantially the same condition as “original condition” reasonable wear and tear excepted.In the case of Tenant making upgrades of office space, labs, and/or other general space, such upgrades will be considered to be original condition.Tenant shall remove any of its Trade Fixtures previously installed or installed after the date of this Lease provided that Tenant takes reasonable care to patch any holes, properly disconnect and cap and identify electrical and plumbing lines, repair any damaged concrete flooring, remove any mountings, and restore any floor coverings to approximately the original conditions consistent with the appearance and condition of surroundings portions of the Premises.Tenant’s Trade Fixtures shall be those items installed by the Tenant and not integral to the operation of the Property generally for a successor tenant (without regard to any specialized business in which the successor tenant is or might be engaged).Tenant shall remove building fixtures previously installed by Tenant so long as the Premises may continue to function in a manner suitable for a successor tenant without regard to any specialized needs of a successor tenant.Tenant shall perform all repairs and maintenance in a good and workmanlike manner, using materials and labor of the same character, kind and quality as originally employed within the Premises at the time of lease execution; and all such repairs and maintenance shall be in compliance with all governmental, quasi-governmental and all applicable authorities laws, requirements, covenants, easements, ordinances and regulations, as well as all requirements of Landlord’s insurance carrier. (f)ALTERATIONS.Tenant shall not make any alterations, additions or improvements to the Premises or Property without the prior written consent of Landlord, such consent not to be unreasonably withheld, conditioned, or delayed.Notwithstanding the aforesaid, Tenant, at Tenant’s sole cost and expense, may install trade fixtures as Tenant may deem necessary, so long as such trade fixtures do not penetrate or disturb the structural integrity and support provided by the roof, exterior walls or subfloors or require excavation of the floor slab or disturbance of column supports.All such trade fixtures shall be constructed and/or installed by insured contractors approved by Landlord, such approval not to be unreasonably withheld, conditioned or delayed, in a good and workmanlike manner, and in compliance with all applicable all governmental, quasi-governmental and all applicable authorities laws, requirements, covenants, easements, ordinances and regulations, as well as all requirements of Landlord’s insurance carrier.In any event, Landlord approval shall not be unreasonably withheld, and shall be given within 10 business days of verified receipt of the complete request.If Landlord does not respond within 10 business days, then approval shall be deemed to have occurred.Tenant, at its option, may obtain plans for installation of new windows in the front of the Premises.Any alterations to the window openings are subject to Landlord’s sole 3 reasonable approval and shall be done in a good and workmanlike manner pursuant to said approved plans.If the plans and pricing are agreed to by the Landlord, then each party shall bear 50% of the cost and expense. 3.Paragraph 3 of the Lease as amended shall be modified to the extent that the Current Base Rent from the time period commencing July 1, 2007, shall be as follows: (a)July 1 2007 – June 30, 2008: $7.50 per square foot.For the 20, 110 this equates to $150,825 per year, or $12,568.75 per month.For the months of July, August and September 2007, or until the Tenant shall vacate the Returned Space, and the Landlord accepts the Returned Space, the Tenant shall pay the above Base Rent on the space it occupies, plus its ratable share of expenses (Taxes, CAM and Insurance) for the Property during the relevant time period The Base Rent for the Returned Space (7,290 sq ft) shall be $54,675 annually or $4,556.25 per month.The Base Rent for the Returned Space shall increase to $8.00 per square foot for the second lease year if Tenant does not vacate the Returned Space and thereafter increases by three percent (3%) per annum until the Tenant does vacate the Returned Space. (b)July 1, 2008 – June 30, 2009: $8.00 per square foot.This equates to $160,880.00 per year, or $13,406.67 per month.Note: Figures in 3(b), 3(c) assume that Tenant vacates Returned Space (Rate is applied to 20,110 square feet.) (c)July 1, 2009 — June 30, 2010: $8.24 per square foot.This equates to $165,706.40 per year, or $13,808.87 per month. (d)Commencing July 1, 2010, and continuing through June 30, 2012, on each successive July 1 anniversary date, the Base Rent shall escalate 3% per annum compounded. (e)Tenant shall have the right, exercisable by written notice delivered to Landlord not later than one hundred eighty days (180) days prior to the end of the Primary Term, to renew and extend this Lease for one (1) additional period of 5 consecutive years, the (“Renewal Term”).The Base Rent for the Renewal Term shall be 100% of the fair market base rent at that time (but not in excess of $10.61 per square foot) but in no event less than 103% of prior year’s base rent.The Base Rent for the Renewal Term shall escalate three percent (3%) per lease year compounded during the Renewal Term. (f)To the extent that the New Space is in excess of 20,110 square feet, then the Tenant understands and agrees that the annual or monthly amounts reflected above shall be adjusted accordingly. (g)Any and all references to the Lease being “absolute Net” are hereby stricken in their entirety and replaced with the Lease being a “triple net”
